

114 S999 RS: Small Business Development Centers Improvement Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 109114th CONGRESS1st SessionS. 999IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Small Business Act to provide for improvements to small business development centers.
	
 1.Short titleThis Act may be cited as the Small Business Development Centers Improvement Act of 2015. 2.Use of authorized entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended by adding at the end the following:
			
				48.Use of authorized entrepreneurial development programs
					(a)Expanded support for entrepreneurs
 (1)In generalNotwithstanding any other provision of law, the Administrator shall only use the programs authorized in sections 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, and 32 of this Act, and sections 358 and 389 of the Small Business Investment Act to deliver entrepreneurial development services, entrepreneurial education, support for the development and maintenance of clusters, or business training.
 (2)ExceptionThis section shall not apply to— (A)services provided to assist small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13));
 (B)activities and programs in support of a member of the Armed Forces, including National Guard and Reserve components, a veteran, or a spouse of a member of the Armed Forces or a veteran;
 (C)the Microenterprise Technical Assistance and Capacity Building Program established under subtitle C of title I of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 et seq.);
 (D)the State Trade and Export Promotion Grant Program established under section 1207 of the Small Business Export Enhancement and International Trade Act of 2010 (15 U.S.C. 649b note); and
 (E)the Federal and State Technology Partnership Program established under section 34 of the Small Business Act (15 U.S.C. 657d).
 (b)Annual reportBeginning on the first December 1 after the date of enactment of this subsection, the Administrator shall annually report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on all entrepreneurial development activities undertaken in the current fiscal year. This report shall include—
 (1)a description and operating details for each program and activity; (2)operating circulars, manuals, and standard operating procedures for each program and activity;
 (3)a description of the process used to award grants under each program and activity; (4)a list of all awardees, contractors, and vendors (including organization name and location) and the amount of awards for the current fiscal year for each program and activity;
 (5)the amount of funding obligated for the current fiscal year for each program and activity; and (6)the names and titles for those individuals responsible for each program and activity..
 3.Marketing of servicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:  (o)No prohibition of marketing of servicesThe Administrator shall not prohibit applicants receiving grants under this section from marketing and advertising their services to individuals and small businesses..
 4.Data collectionSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended— (1)by striking as provided in this section and and inserting as provided in this section,; and
 (2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this section.
 5.Fees from private partnerships and cosponsorshipsSection 21(a)(3)(C) of the Small Business Act (15 U.S.C. 648(a)(3)(C)) is amended to read as follows:
			
 (C)Participation in private partnerships and cosponsorships with the Administration shall not limit small business development centers from collecting fees or other income related to the operation of such private partnerships and cosponsorships..
 6.Equity for small business development centersSection 21(a)(4)(C)(v)(I) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)) is amended— (1)in item (aa), by striking ; and and inserting a period; and
 (2)by striking item (bb). 7.Assistance to out-of-State small businessesSection 21(b)(3) of the Small Business Act (15 U.S.C. 648(b)(3)) is amended—
 (1)by striking (3) At the discretion and inserting the following:
				
					(3)Assistance to
				out-of-state small businesses
						(A)In
 generalAt the discretion; and (2)by adding at the end the following:
				
					(B)Disaster
				recovery assistance
						(i)In
 generalAt the discretion of the Administrator, the Administrator may authorize a small business development center to provide advice, information, and assistance, as described in subsection (c), to a small business concern located outside of the State, without regard to geographic proximity to the small business development center, if the small business concern is located in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
						(ii)Term
 (I)In generalA small business development center may provide advice, information, and assistance to a small business concern under clause (i) for a period of not more than 2 years after the date on which the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) for the area in which the small business concern is located.
 (II)ExtensionThe Administrator may, at the discretion of the Administrator, extend the period described in subclause (I).
							(III)Continuity
 of servicesA small business development center that provides counselors to an area described in clause (i) shall, to the maximum extent practicable, ensure continuity of services in any State in which the small business development center otherwise provides services.
							(IV)Access to
 disaster recovery facilitiesFor purposes of this subparagraph, the Administrator shall, to the maximum extent practicable, permit the personnel of a small business development center to use any site or facility designated by the Administrator for use to provide disaster recovery assistance..
 8.Confidentiality requirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended by inserting after under this section the following: to any State, local or Federal agency, or third party.
 9.Limitation on award of grants to small business development centersSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 3 of this Act, is further amended by adding at the end the following:
			
				(p)Limitation on award of grants
 (1)In generalExcept for not-for-profit institutions of higher education, and notwithstanding any provision of law, the Administrator may not award grants (including contracts and cooperative agreements) under this section to any entity other than those that received grants (including contracts and cooperative agreements) under this section prior to September 30, 2015, and that seek to renew such grants (including contracts and cooperative agreements) after such date.
 (2)Rule of constructionThis subsection shall not be construed to prohibit a grant recipient under this section from entering into a grant, contract, or cooperative agreement with any other entity..
	
 1.Short titleThis Act may be cited as the Small Business Development Centers Improvement Act of 2015. 2.Use of authorized entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 47 as section 48; and (2)by inserting after section 46 the following:
				
					47.Use of authorized entrepreneurial development programs
 (a)In generalNotwithstanding any other provision of law, the Administrator shall only use the programs authorized in sections 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, and 32 of this Act, and sections 358 and 389 of the Small Business Investment Act (15 U.S.C. 689g and 690h) to deliver entrepreneurial development services, entrepreneurial education, support for the development and maintenance of clusters, or business training.
 (b)ExceptionThis section shall not apply to— (1)services provided to assist small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13));
 (2)activities and programs in support of a member of the Armed Forces, including a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code, a veteran, or a spouse of a member of the Armed Forces or a veteran;
 (3)the Microenterprise Technical Assistance and Capacity Building Program established under subtitle C of title I of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 et seq.);
 (4)the State Trade and Export Promotion Grant Program established under section 1207 of the Small Business Export Enhancement and International Trade Act of 2010 (15 U.S.C. 649b note); and
 (5)the Federal and State Technology Partnership Program established under section 34.. 3.Marketing of servicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:
			
 (o)No prohibition of marketing of servicesThe Administrator shall not prohibit applicants receiving grants under this section from marketing and advertising their services to individuals and small businesses..
 4.Data collectionSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended— (1)by striking as provided in this section and and inserting as provided in this section,; and
 (2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this section.
 5.Fees from private partnerships and cosponsorshipsSection 21(a)(3)(C) of the Small Business Act (15 U.S.C. 648(a)(3)(C)) is amended to read as follows:
			
 (C)Participation in private partnerships and cosponsorships with the Administration shall not limit small business development centers from collecting fees or other income related to the operation of such private partnerships and cosponsorships..
 6.Equity for small business development centersSection 21(a)(4)(C)(v)(I) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)(I)) is amended— (1)by striking this section and all that follows through pay expenses enumerated and inserting this section, not more than $500,000 may be used by the Administration to pay expenses enumerated; and
 (2)by striking ; and and all that follows and inserting a period. 7.Assistance to out-of-State small businessesSection 21(b)(3) of the Small Business Act (15 U.S.C. 648(b)(3)) is amended—
 (1)by striking (3) At the discretion and inserting the following:
				
					(3)Assistance to
				out-of-state small businesses
						(A)In
 generalAt the discretion; and (2)by adding at the end the following:
				
					(B)Disaster
				recovery assistance
						(i)In
 generalAt the discretion of the Administrator, the Administrator may authorize a small business development center to provide advice, information, and assistance, as described in subsection (c), to a small business concern located outside of the State, without regard to geographic proximity to the small business development center, if the small business concern is located in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
						(ii)Term
 (I)In generalA small business development center may provide advice, information, and assistance to a small business concern under clause (i) for a period of not more than 2 years after the date on which the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) for the area in which the small business concern is located.
 (II)ExtensionThe Administrator may, at the discretion of the Administrator, extend the period described in subclause (I).
							(III)Continuity
 of servicesA small business development center that provides counselors to an area described in clause (i) shall, to the maximum extent practicable, ensure continuity of services in any State in which the small business development center otherwise provides services.
							(IV)Access to
 disaster recovery facilitiesFor purposes of this subparagraph, the Administrator shall, to the maximum extent practicable, permit the personnel of a small business development center to use any site or facility designated by the Administrator for use to provide disaster recovery assistance..
 8.Confidentiality requirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended by inserting after under this section the following: to any State, local or Federal agency, or third party.
 9.Limitation on award of grants to small business development centersSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 3 of this Act, is further amended by adding at the end the following:
			
				(p)Limitation on award of grants
 (1)In generalExcept for not-for-profit institutions of higher education, and notwithstanding any other provision of law, the Administrator may not award grants (including contracts and cooperative agreements) under this section to any entity other than those that received grants (including contracts and cooperative agreements) under this section prior to September 30, 2015, and that seek to renew such grants (including contracts and cooperative agreements) after such date.
 (2)Rule of constructionThis subsection shall not be construed to prohibit a grant recipient under this section from entering into a grant, contract, or cooperative agreement with any other entity..June 10, 2015Reported with an amendment